Citation Nr: 0420511	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Yumiko Maeda, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO in Boston, Massachusetts, which denied the veteran's claim 
of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a September 2003 statement, the veteran's representative 
requested that the veteran be afforded a RO hearing.  Soon 
after that, in October 2003, the veteran's wife asked that 
the hearing be rescheduled for a later date.  Subsequently, 
the RO sent a letter to the veteran explaining the hearing 
was cancelled because his wife indicated that he was not 
prepared to testify.  He was told that if he did not respond 
to the letter within 30 days, the RO would consider his 
hearing request withdrawn.  In statements received in March 
and May 2004, the veteran's representative suggested that the 
veteran was indeed interested in presenting testimony at a RO 
hearing.  Although the veteran failed to timely respond, 
considering his best interests, he should be contacted and 
asked whether he still desires an RO hearing, particularly 
since he never formally withdrew his request for a hearing.  
38 C.F.R. § 20.702 (e).  In addition, it is noted that all 
correspondence and communication regarding the pending claim 
should be directed to the veteran, not his wife.  

The Veterans Claims Assistance Act (VCAA) is applicable in 
this case.  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim and also includes new 
notification provisions.  Pursuant to VCAA, additional 
attempts must be made to verify the veteran's service 
stressors, as detailed below.  In addition, following 
stressor development, the veteran should be scheduled for a 
VA examination to ascertain the nature and etiology of any 
PTSD.

The identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance therewith.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond. 

2.  The RO should send a letter to the 
veteran and ask whether he still 
desires an RO hearing.  If the veteran 
responds that he wants a hearing, then 
the RO should schedule the veteran for 
an RO hearing.  

3.  The RO should, again, contact the 
Commandant of the Marine Corps, 
Headquarters United States Marine 
Corps, MMSB 10, 2008 Elliot Road, Suite 
201, Quantico, VA 22134- 5030, and 
provide them with a copy of the 
veteran's DD Form 214, and any service 
personnel records.  They should be 
requested to attempt to verify whether 
the veteran participated in operations 
in Da Nang, Vietnam as well as 
"Operation Cherokee."  Attempts should 
be made to verify whether the veteran 
experienced mortar attacks on his 
units.  The Commandant of the Marine 
Corps should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.  (It is noted that a previous 
information request was made by the RO, 
in March 2002, and a response was not 
received.)

4.  The RO should contact the Marine 
Corps Historical Center, History and 
Museums Division, Building 58, 
Washington Navy Yard, Washington, DC 
20374-0580, and request that they 
provide command chronologies from the 
veteran's unit.  In this request, the 
veteran's name, and unit (company, 
battalion, and regiment) should be 
identified.  (It is noted that a 
previous request was made and returned 
as the veteran's unit, during the 
period of April to September 1966, had 
not been properly specified.)

5.  Following the receipt of the 
aforementioned records, and the 
completion of any additional 
development warranted, the RO should 
prepare a report detailing the nature 
of any combat action or inservice 
stressful event verified by the 
Commandant of the Marine Corps.  If no 
combat action or stressor has been 
verified, the RO should so state in its 
report.  The RO's report should be 
added to the claims file.

6.  Then, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the existence 
and etiology of any currently 
manifested PTSD.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  In 
determining whether the veteran has 
PTSD due to an inservice stressor, the 
examiner is hereby notified that only 
the verified history detailed in the 
reports by the Commandant of the Marine 
Corps and/or the RO may be relied upon.  
If the examiner believes that PTSD is 
the appropriate diagnosis, the examiner 
must specifically identify which 
stressors detailed in the report of the 
Commandant of the Marine Corps or the 
RO's report are responsible for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or nonverified events 
specified in the examination report.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



